On Petition to Rehear
Counsel for the original complainants, appellants herein has filed a very dignified and respectful petition to *544rehear, wherein it is argned that our opinion is based on an error of fact in that we say that eighty feet of the street in question had not been appropriated for public use, while, as a matter of fact, it was only thirty feet.
In the first place whether it was eighty feet or thirty feet makes no difference one way or the other under the principles which we have applied in determining this lawsuit. The streets had not been accepted by the county and there was not the plain unequivocal intention on the part of the owner, Byrn, to appropriate thirty feet or eighty feet, regardless of what it was, to public use. We got the figure of eighty feet from the transcript of the record and not from the briefs. It is true the briefs stated thirty feet but we took the words of the transcript of eighty feet, but, as said above, this makes no difference one way or the other.
It is said, too, that our opinion is in conflict with the former opinion of this Court of Doyle v. City of Chattanooga, 128 Tenn. 433, 161 S.W. 997. We do not see how this can be true. It was not our intention, nor is it now, in any wise to question Doyle v. City of Chattanooga, supra. In the Doyle case a public nuisance was involved and the streets there in question were all within the corporate limits of the City of Chattanooga. The language quoted in the petition to rehear from that case in no way is applicable to the factual situation of the case now before us, as can be seen by re-reading the original opinion herein.
After giving full consideration to the petition to rehear, it must be denied.